Citation Nr: 0816760	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  02-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.	Entitlement to service connection for a left foot injury.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral elbow 
disability.

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability.

4.	Whether new and material evidence has been received to 
reopen a claim for service connection for a right thumb 
disability.

5.	Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.

6.	Whether new and material evidence has been received to 
reopen a claim for service connection for a burn scar of the 
right posterior shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970, from March 1974 to March 1976, and from February 1978 
to October 1988.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO decision. 

In December 2006, the veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

This appeal was remanded by the Board in April 2007.  

The Board notes that a claim for service connection for post-
traumatic stress disorder is pending and remains in the 
process of development at the RO since a letter was sent to 
the Naval Historical Center in July 2006 to verify a claimed 
in-service stressor.

The issues of service connection for a left foot disability, 
bilateral elbow disability, bilateral knee disability and 
back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed November 1990 rating decision, the RO 
denied the veteran's claim for service connection for a 
bilateral elbow disability and a bilateral knee disability 
because the medical evidence did not show a current 
disability; a back disability because there were no current 
residuals; and residuals of a burn on the right shoulder 
because it occurred in a period of dishonorable service.  

2.	By an unappealed May 2000 rating decision, the RO denied 
reopening the veteran's claims for service connection for a 
right thumb disability because there was no evidence of a 
current disability.  

3.	Evidence received subsequent to the November 1990 RO 
decision is new evidence not previously submitted to the RO.  
The evidence provides a diagnosis of a bilateral elbow 
disability, bilateral knee disability and a back disability, 
therefore, it relates to an unestablished fact necessary to 
substantiate the claims and presents a reasonable possibility 
of substantiating the claims.

4.	Evidence received subsequent to the November 1990 RO 
decision regarding a burn scar of the right posterior 
shoulder is new evidence not previously submitted to the RO, 
however, the evidence does not relate to an unestablished 
fact necessary to substantiate the claim and does not present 
a reasonable possibility of substantiating the veteran's 
claim.

5.	Evidence received subsequent to the May 2000 RO decision 
regarding a right thumb disability is new evidence not 
previously submitted to the RO, however, the evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not present a reasonable possibility of 
substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.	The November 1990 RO decision is final.  38 U.S.C.A. § 
4005(c) (West 1988); 38. C.F.R. §§ 3.104, 19.129, 19.192 
(1989).  

2.	The May 2000 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

3.	New and material evidence has been submitted and the 
claims of entitlement to service connection for a bilateral 
elbow disability, bilateral knee disability and back 
disability are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  

4.	New and material evidence has not been submitted and the 
claims of entitlement to service connection for a right thumb 
disability and a burn scar of the right posterior shoulder 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in February 2002 and April 2002 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

For purposes of evaluating the veteran's request to reopen 
his claims of entitlement to service connection, the Board 
observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim.  To 
that end, the Court determined that in the context of a claim 
to reopen, the VCAA requires that VA must first review the 
bases for the prior denial of record, and then release a 
notice letter to the veteran that explains the meaning of 
both new and material evidence, and also describes the 
particular types of evidence necessary to substantiate any 
service connection elements that were found to be 
insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

The VCAA letters issued in February 2002 and April 2002 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  These letters provided the 
veteran with notice of the elements for service connection.  
In addition, the letters informed the veteran that new and 
material evidence was needed to substantiate the claim and 
described what would constitute such new and material 
evidence.  The veteran was also informed in the June 2002 
decision and the October 2002 statement of the case that any 
new and material evidence submitted should relate to the fact 
that there was a current disability that was caused by 
service.  Therefore, all requirements as set forth in Kent v. 
Nicholson have been met.  Kent, supra.  Finally, the veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  Thereafter, the 
veteran was afforded a subsequent adjudication in the 
September 2004 supplemental statement of the case.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records. The veteran was 
provided an opportunity to set forth his contentions during a 
hearing before the undersigned Veterans Law Judge.  The Board 
notes that in the December 2006 hearing, no substantive 
testimony was given by the veteran.  As such, the Board 
remanded this appeal in April 2007 for clarification of who 
represented the veteran and for clarification of whether the 
veteran requested an additional hearing.  The AMC sent a 
letter to the veteran in May 2007 requesting clarification 
from the veteran.  To date, the veteran has not responded.  
The Board finds that the RO complied with its April 2007 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board also finds that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

NEW AND MATERIAL EVIDENCE

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claims for a 
bilateral elbow disability, bilateral knee disability, and 
back disability were denied by the RO in November 1990, 
because there were no current diagnoses of disabilities.  The 
veteran's claim for a right shoulder disability was denied in 
November 1990 because the RO found that it occurred during a 
period of dishonorable service.  Additionally, in May 2000 
the RO denied reopening the veteran's claims for service 
connection for a right thumb disability because there was no 
evidence of a current disability.  

The veteran did not appeal either the November 1990 or the 
May 2000 decision and the decisions became final.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  The 
Board will address the evidence submitted since the RO 
decisions.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In November 1990, the RO reviewed the service medical records 
and a July 1990 VA examination.  In May 2000, the RO reviewed 
copies of the service medical records.  Since these 
decisions, VA treatment records have been submitted.  

VA treatment records dated in March 2003 diagnose the veteran 
with bilateral genu valgus, arthritis in the elbows, knees 
and left foot, and scoliosis of the cervical and thoracic 
spine.  

The Board finds that the VA treatment records are new and 
material as they pertain to the claims for bilateral elbow 
disability, bilateral knee disability, and back disability.  
The March 2003 VA records provide a diagnosis of a bilateral 
elbow disability, bilateral knee disability and back 
disability.  This evidence is new because it is evidence that 
was not previously submitted to the RO.  This evidence is 
also material because it provides a current diagnosis of a 
disability, which was an unestablished fact in the November 
1990 RO decision.  The current diagnoses are necessary to 
substantiate the veteran's claims for service connection.  
Additionally, this evidence is not cumulative or redundant of 
the evidence of record at the time of the November 1990 
denial of the claims.  The Board finds that the evidence of a 
current diagnosis of these disabilities raises a reasonable 
possibility of substantiating the veteran's claims.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claims for service 
connection a bilateral elbow disability, bilateral knee 
disability and a back disability are reopened and the Board 
will proceed to evaluate the merits of the claims on the 
basis of all evidence of record.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide 
whether new and material evidence has been received 
preliminarily to addressing merits).  These issues are 
addressed in the Remand section of this decision.  

As for the claim for service connection for a right thumb 
disability, to reopen the veteran's claim, the evidence must 
show that there is a current disability of his right thumb.  
The VA medical records submitted after the May 2000 RO 
decision do not diagnose the veteran with a current right 
thumb disability.  There is no competent medical evidence of 
record showing a current disability of the right thumb.  To 
reopen the veteran's claim, there must be evidence that shows 
a current disability, which was an unestablished element in 
the veteran's service connection claims in November 1990 and 
May 2000.  Without medical evidence of a current disability, 
there is no reasonable possibility of substantiating the 
claim for service connection.  As such, the veteran's claim 
for service connection for a right thumb disability is not 
reopened.  

Lastly, the veteran asserts that his claim for a burn scar on 
his right posterior shoulder should be reopened.  In an 
Administrative Decision dated in March 1990, the RO found 
that the veteran had honorable service from October 1968 to 
August 1970, from March 1973 to March 1976 and from February 
1978 to October 1985.  The RO also found that from October 
1985 to October 1988, the veteran was discharged under 
dishonorable conditions and the veteran was barred from VA 
benefits for injuries incurred during this period of service.  
In the November 1990 RO decision, the RO found that the 
incident that veteran claimed caused his right shoulder burn 
occurred during the dishonorable period of service.  As such, 
the RO found that the veteran was not entitled to service 
connection or VA benefits for a burn scar on his right 
posterior shoulder.  

The VA treatment records submitted after the November 1990 RO 
decision do not address when the veteran incurred a burn to 
his right shoulder.  The treatment notes show that the 
veteran reported a right shoulder burn in service, however, 
this assertion is duplicative of his assertion at the time of 
the November 1990 RO decision.  The VA treatment records do 
not show that a burn on his right posterior shoulder occurred 
during a period of honorable service.  The Board finds that 
the VA records are not new and material as they pertain to 
the veteran's right shoulder burn claim because the RO 
previously reviewed the veteran's assertions and the VA 
treatment records do not address the etiology of the right 
posterior shoulder burn.  The Board finds that the evidence 
is cumulative, redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a burn scar on his right posterior shoulder.  
As such, the claim for service connection is not reopened.  




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral elbow 
disability is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral knee 
disability is reopened.

New and material evidence having not been submitted, the 
claim for service connection for a right thumb disability is 
not reopened and the appeal is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a back 
injury is reopened.

New and material evidence having not been submitted, the 
claim for service connection for a burn scar of the right 
posterior shoulder is not reopened and the appeal is denied.


REMAND

After careful review of the record, the Board finds that a 
remand for further development is required in this case.

In a statement received from the veteran in January 2003, the 
veteran asserts that his service medical records are 
incomplete.  The veteran had service from October 1968 to 
August 1970 and from March 1974 to March 1976; however, the 
service medical records associated with the claims file 
include records from February 1978 to October 1988.  There 
are no service medical records from the periods of service 
between October 1968 to March 1976.  The Board notes that the 
RO requested service medical records from the entire period 
of service, however, the records from October 1968 to August 
1970 and from March 1974 to March 1976 were not produced.  No 
additional requests were made by the RO and the veteran was 
not provided notice that the records were unavailable.  

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any 
attempts to get federal records until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  If the records are unavailable, VA must 
notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence. 
38 C.F.R. § 3.159(e) (2007).  The Board finds that a remand 
is necessary to make further requests for service medical 
records and to notify the veteran if they are unavailable.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Regarding the veteran's claim for service connection for a 
left foot disability, the service medical records show that 
the veteran had hallux valgus in service.  A February 1978 
in-service medical examination shows that the veteran had 
mild hallux valgus on his left foot.  In May 1980, the 
veteran was diagnosed with hallux valgus, and an x-ray was 
negative.  Additionally, as previously noted, the March 2003 
VA treatment records provide a current diagnosis of arthritis 
in the veteran's left foot.  As there is a manifestation of a 
disability in service and a current diagnosis, the Board 
finds that a VA medical examination is necessary to determine 
if the current disability may be associated with the 
veteran's service.  

Regarding the veteran's claim for service connection for a 
bilateral elbow disability, there are complaints of elbow 
pain in service.  In March 1987, the veteran reported pain in 
both elbows associated with change in weather since a sprain 
7 years prior.  In May 1987, the veteran reported that he 
fractured his left elbow in 1982 and his right elbow in 1976.  
An undated notation shows veteran had complaints of right 
elbow pain.  In May 1984 and April 1986, the veteran had pain 
in his elbows.  In May 1988, the veteran reported a fall on 
his right elbow.  In a separation examination in October 
1988, the veteran reported elbow pain but his upper 
extremities were evaluated as normal.  The Board notes that 
some of these records depicting elbow pain are during the 
period of service that the RO determined to be dishonorable.  
There are references, however, to injuries during the 
veteran's other periods of service.  As previously noted, the 
March 2003 VA treatment records provide a current diagnosis 
of arthritis in the veteran's elbows.  The Board finds that a 
VA examination is necessary to determine the etiology of a 
bilateral elbow disability and if the veteran's current 
arthritis in his elbows is related to an incident in service.  

Regarding the veteran's claim for service connection for a 
bilateral knee disability, the board notes that there are 
complaints of pain in both knees in service in August 1986.  
Additionally, as previously mentioned, the March 2003 VA 
treatment records provide a current diagnosis of arthritis in 
the veteran's knees.  As there were complaints in service of 
bilateral knee pain and a diagnosis of bilateral knee 
arthritis, the Board finds that a VA examination is necessary 
to determine the etiology of a knee disability and if the 
veteran's current arthritis in his knees is related to an 
incident in service.  

Regarding the veteran's claim for service connection for a 
back disability, there are references to complaints of back 
pain and back injuries in the service medical records.  In 
May 1980, the veteran reported back pain and was diagnosed 
with possible low back muscle strain.  In February 1982, the 
veteran had complaints of back pain in his mid back.  He was 
diagnosed with muscle spasms on both sides of his mid back.  
In February and May 1984, the veteran has complaints of low 
back pain.  In May 1980, veteran had chronic back pain and 
reported a blunt trauma approximately 10 years ago; an x-ray 
was negative.  In January 1982, the veteran reported that he 
fell aboard ship and had pain and numbness in his right hand 
and upper and lower back pain.  There is also an undated 
record in the service medical records which shows that the 
veteran had an injury 3 months prior where a heavy object 
fell on his back.  An undated notation shows no abnormality 
on an x-ray of the veteran's spine and the veteran was 
diagnosed with a low back strain.  

Additionally, during the period of dishonorable service, in 
April 1986, the veteran had low back pain.  In March 1986, 
the veteran had a back trauma follow-up and was diagnosed 
with mild paralumbar tenderness, tightness and mild spasm.  
In April 1986, the veteran had L3-S1 tenderness and full 
range of motion with discomfort.  In March 1986, the veteran 
reported that a hydraulic pump fell on him resulting in lower 
back pain.  The examiner noted a 1982 x-ray of the veteran's 
spine showed thoracolumbar scoliosis.  In October 1988, the 
veteran reported recurrent back pain and the separation 
examination noted thoracic kyphosis and scoliosis.  In March 
1987, the veteran reported recurrent back pain.  Also in 
March 1987, a radiologic report showed thoracic scoliosis.  

Additionally, as previously noted, the March 2003 VA 
treatment records provide a current diagnosis of scoliosis of 
the cervical and thoracic spine.  As there are multiple 
complaints of back pain and reports of back injuries in 
service as well as a current diagnosis of a back disability, 
the Board finds that a VA examination is necessary to 
determine the nature and etiology of the veteran's back 
disability and also determine if his current disability is 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.	Ensure that VA has complied with its 
duty to assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all service 
medical records, specifically from the 
periods of service from October 1968 to 
August 1970 and from March 1974 to March 
1976.  Associate all such records with the 
veteran's claim folder.  If no records can 
be obtained after an exhaustive search, 
VA's efforts and any resolution determined 
must be fully documented for the record, 
and the veteran should be notified in 
accordance with the provisions of 38 
U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e).  

2.	Then, the veteran should be scheduled 
for VA examinations with the appropriate 
medical specialists to determine the 
etiology of the current left foot 
disability, bilateral elbow disability, 
bilateral knee disability and back 
disability.  The claims file must be made 
available to and reviewed by the examiners 
in conjunction with the examinations, and 
the examinations report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiners 
should state whether the veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  The 
examiners should also state, if possible, 
when the injury or disability occurred.  
Specifically, the examiners should state, 
if possible, if the injury or disability 
was incurred after October 1985.  

3.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


